Motion to Dismiss Granted, and Memorandum Opinion filed June 19, 2008







Motion
to Dismiss Granted, and Memorandum Opinion filed June 19, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00383-CV
____________
 
IN RE MERRILL LYNCH, PIERCE, FENNER
& SMITH, INC., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I ON
On May
9, 2008, relator filed a petition for writ of mandamus, asking this Court to
order the respondent[1] to vacate an
amended show cause order.  On June 10, 2008, relator moved to dismiss its
mandamus proceeding because the real party in interest withdrew the motion to
show cause in the underlying suit.  The motion to dismiss is granted.
PER
CURIAM
Petition Dismissed and Memorandum Opinion
filed June 19, 2008.
Panel consists of Justices Yates,
Anderson, and Brown.
 




1           The
Honorable Mike Wood, Judge of Probate Court Number Two, Harris County, Texas